DETAILED ACTION

	Acknowledgment is made of the amendment filed on 8/18/22.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campitelli (WO 2019/130128).
Campitelli teaches
Regarding claim 10, an article comprising:
an aerosolizable material (aerosol-generating article 100); and
a signal altering component (electrical conductors 140 and 235), wherein the signal altering component is configured to alter a first signal transmitted at least partially through the article into a second signal indicative of article data (see page 11 of publication ‘128);
the article of claim 10, wherein the alteration to the first signal by the signal altering component is specific to the signal altering component;
the article of claim 10, wherein the signal altering component is configured to alter at least one of:
signal strength;
signal polarization;
signal frequency;
signal wavelength; or
signal direction;
the article of claim 1, wherein the signal altering component comprises at least one of:
a shield;
a conductor;
a diffraction grating,
a reflector, or
a polarizer.

Allowable Subject Matter
Claims 1-9 and 14-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an aerosol delivery device comprising:
a chamber for receiving an article comprising an aerosolizable material for delivery by the
aerosol delivery device;
a transmitter;
a receiver spaced apart from the transmitter; and
a processor, wherein the processor is configured to:
cause the transmitter to transmit a first signal to the receiver at least partially through an article in the chamber in use, so that the receiver receives a second signal, wherein the second signal is the first signal altered by interaction with a signal altering component of the article, and
determine article data from the second signal;
regarding claim 14, a system comprising:
an aerosol delivery device comprising:
a chamber for receiving an article comprising an aerosolizable material for delivery by the aerosol delivery device,
a transmitter,
a receiver spaced apart from the transmitter, and
a processor, wherein the processor is configured to:
cause the transmitter to transmit a first signal to the receiver at least partially through the article in the chamber in use, so that the receiver receives
a second signal, wherein the second signal is the first signal altered by interaction with a signal altering component of the article, and
determine article data from the second signal; and
the article comprising:
the aerosolizable material; and
the signal altering component, wherein the signal altering component is configured to alter the first signal transmitted at least partially through the article into the second signal indicative of the article data, and
wherein the alteration to the first signal by the signal altering component is specific to the signal altering component;
regarding claim 16, a method of identifying an article in an aerosol delivery device, the method comprising:
transmitting a first signal at least partially through an article from a transmitter to a receiver spaced from the transmitter;
receiving a second signal at the receiver, wherein the second signal is the first signal altered by interaction with a signal altering component of the article; and
determining article data from the second signal.

Response to Arguments
Applicant’s arguments, filed 8/18/22, with respect to the previously-applied rejection of claims 1-9 and 14-16 have been fully considered and are persuasive in view of the claims as currently amended.  The 35 USC 102(a)(1) rejection of claims 19- and 14-16 as presented in paper no. 20220520 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 17, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876